Citation Nr: 0303097	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for left thumb injury 
residuals.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for acute 
gastroenteritis.

6.  Entitlement to service connection for sores on the penis 
and rectum, claimed as an ulcer condition.

7.  Entitlement to a 10 percent disability evaluation based 
upon multiple noncompensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in January 1999.  In February 2001, 
the Board, in pertinent part, remanded the issues listed 
above in order to address due process concerns.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  A skin rash is not currently shown.

2.  Residuals of a left thumb injury are not currently shown.

3.  Bilateral hearing loss of sufficient severity as to 
constitute a disability for VA purposes is not currently 
shown.

4.  Tinnitus is not currently shown.

5.  Acute gastroenteritis is not currently shown.

6.  Sores on the penis and rectum, claimed as an ulcer 
condition, are not currently shown.

7.  The veteran's multiple noncompensable service-connected 
disabilities are not shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Left thumb injury residuals were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  Bilateral hearing loss was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).

4.  Tinnitus was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2002).

5.  Acute gastroenteritis was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2002).

6.  Sores on the penis and rectum, claimed as an ulcer 
condition, were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2002).

7.  The criteria for the award of a 10 percent disability 
evaluation based upon multiple noncompensable service-
connected disabilities are not met.  38 C.F.R. § 3.324 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate claims for service 
connection for a skin rash, left thumb injury residuals, 
bilateral hearing loss, tinnitus, acute gastroenteritis, and 
penile and rectal sores (claimed as an ulcer condition), and 
for the award of a 10 percent rating under 38 C.F.R. § 3.324.  
In particular, a statement of the case and supplemental 
statement of the case advised him as to what evidence was 
needed to establish entitlement to the benefits he is 
seeking, and the applicable statutory and regulatory 
criteria.  In addition, it is noted that in June 2001 he and 
his representative were furnished by the RO with a letter 
that advised them of the provisions of the VCAA, and the 
obligations and responsibilities of both the claimant and VA 
thereunder with regard to the development of a claim.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  While it is noted that many of the 
medical problems for which the veteran is seeking service 
connection were accorded treatment during service, it must 
also be noted that he has failed to submit any medical 
evidence whatsoever that any such medical problems are 
currently manifested, or have been manifested at any time 
since service.  Under the VCAA, an examination need not be 
undertaken by VA in instances in which an examination is not 
necessary to make a decision on the claim.  In particular, an 
examination need not be sought when there is no competent 
evidence of a current disability, or of persistent or 
recurrent symptoms of a disability.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2002).  As noted herein, no such 
evidence is of record.  It is also noted that the veteran has 
indicated that he has not sought post-service medical 
treatment for any of these medical problems; it therefore 
follows that no treatment records are available and need be 
sought by VA.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the instant case, the veteran is seeking service 
connection for a variety of disorders, which are enumerated 
above on the first page of this decision.  A review of his 
service medical records shows that he was accorded treatment 
for a skin rash, a left thumb injury, acute gastroenteritis, 
and penile and rectal sores (claimed as an ulcer disorder).  
However, the post-service medical evidence does not 
demonstrate that any of these medical problems are, or have 
been, manifested since the inservice treatment was provided.  
The report of a March 1999 VA general medical examination 
does not indicate that any of these disorders were present as 
of that date.

With regard to the veteran's claim of service connection for 
hearing loss and tinnitus, it is noted that his service 
medical records show that audiometric testing was performed 
on several occasions.  Neither these records, however, nor 
any other medical records, indicate that any hearing loss 
experienced by the veteran was, or is, of such severity as to 
constitute a disability for VA benefits purposes.  See 
38 C.F.R. § 3.385 (2002).   Likewise, there is neither 
inservice nor post-service evidence reflecting the presence 
of tinnitus.

In brief, the medical evidence does not indicate that any of 
the disorders for which the veteran is seeking service 
connection are currently manifested; it must be emphasized 
that, while a skin rash, a left thumb injury, acute 
gastroenteritis, and penile and rectal sores were noted 
during service, it is not shown that any of these problems 
have been manifested since service separation in 1972.

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

Since the evidence does not demonstrate the current presence 
of a skin rash, left thumb injury residuals, bilateral 
hearing loss of sufficient severity as to constitute a 
disability for VA purposes, tinnitus, gastroenteritis, or 
penile and rectal sores (or an ulcer condition manifested by 
such symptoms), the Board must accordingly conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for those disabilities.  His claims 
for service connection for those disorders, accordingly, 
fails.

III.  Multiple Noncompensable Disorders

Under the provisions of 38 C.F.R. § 3.324 (2002), whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as to 
clearly interfere with normal employability, even though none 
of the disabilities may be of a compensable degree under VA's 
Schedule for Rating Disabilities, VA may apply a 10 percent 
rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2002).  

In the instant case, service connection has been established 
for residuals of excision of an inclusion cyst posterior to 
the right ear, for an abrasion of the left palm, and for an 
abrasion of the right knee.  Each of these service-connected 
disorders is rated as noncompensable.  While the veteran has 
in essence alleged that these disorders, on a combined basis, 
interfere with normal employability, as may be inferred by 
the fact that he is seeking compensation under this 
particular regulation, he has not presented any evidence that 
would demonstrate any such interference or impairment of his 
ability to work.  Moreover, it is not shown that removal of a 
cyst, and left palm and right knee abrasions, would be of 
such a nature or of such severity as to interfere with normal 
employability, even on a combined basis.  The report of the 
March 1999 VA examination does not show that these disorders 
are productive of any vocational impairment or cause any 
interference with the veteran's employment.  To the contrary, 
the report indicates that there was a well-healed scar, with 
no residuals, at the crease of the head behind the right ear; 
and that there were no visible left hand or right knee scars, 
and no complaints or residuals pertinent thereto.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for the award of a 10 
percent rating pursuant to 38 C.F.R. § 3.324.  That claim, 
therefore, fails.


ORDER

Service connection for a skin rash is denied.  Service 
connection for left thumb injury residuals is denied.  
Service connection for bilateral hearing loss is denied.  
Service connection for tinnitus is denied.  Service 
connection for acute gastroenteritis is denied.  Service 
connection for sores on the penis and rectum, claimed as an 
ulcer condition, is denied.  A 10 percent disability 
evaluation based upon multiple noncompensable service-
connected disabilities is denied.


	                        
____________________________________________
	C. P. Russell
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

